Order entered August 20, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00817-CV

   TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, Appellant

                                             V.

                            CARLOTTA HOWARD, Appellee

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-13467

                                         ORDER
       The Court has before it appellant’s August 13, 2013 motion for stay of proceedings and

appellee’s August 19, 2013 response to that motion. We DENY the motion to stay.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE